Citation Nr: 0700466	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-07 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral varicose 
veins.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1983 to November 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing was held at the RO before 
the undersigned Veterans Law Judge in November 2006.

The issues which were originally certified for appellate 
review included entitlement to service connection for a 
bilateral knee disorder.  Subsequently, in a decision of 
January 2006, the RO granted service connection for a left 
knee disorder.  In correspondence dated in February 2006, the 
veteran indicated his satisfaction with that decision.  At 
the hearing held in November 2006, the veteran and his 
representative indicated that the only issues for 
consideration were the three listed on the front page of this 
decision.   Accordingly, the Board concludes that the issue 
of service connection for a right knee disorder is not being 
appealed.  


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss of the 
left ear with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test being less than 94 percent.

2.  Any current hearing loss of the right ear was not present 
during service and is not shown to have resulted from any 
incident during service such as noise exposure or explosions.  

3.  Tinnitus was not present during service and the currently 
claimed tinnitus did not develop as a result of any incident 
during service, to include exposure to noise.  

4.  Bilateral varicose veins were not present during service 
and did not develop as a result of any incident during 
service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  Bilateral varicose veins were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in January 2002 and December 2005 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters informed the veteran that he should submit any 
additional evidence that he had in his possession.  The Board 
also notes that in May 2006 additional notice was provided 
regarding potential ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He has been 
afforded appropriate disability evaluation examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement To Service Connection For Hearing Loss.

In a written statement dated in December 2001, the veteran 
asserted that he was exposed to noise from machine gun fire 
and exploding grenades during training in service, and this 
resulted in hearing loss.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may only be granted if claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.  Specifically, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Initially, the Board finds that the preponderance of the 
evidence shows that the veteran currently does not currently 
have a hearing loss disability of the left ear.  In reaching 
this conclusion, the Board has noted that the report of a VA 
audiology examination conducted in January 2004 shows that 
the examiner concluded that the veteran had mild hearing loss 
at 4000 Hz in the left ear which was more likely than not 
initiated by noise exposure during military service.  

Significantly, however, on a more recent examination, the 
veteran's hearing ability in the left ear was not 
significantly decreased.  On the authorized audiological 
evaluation in December 2005, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
20
20
25
20
30

The average for the right ear was 25 decibels.  The average 
for the left ear was 23.75 decibels.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 96 in the left ear.  The evidence 
establishes that the veteran does not currently have a 
hearing loss disability of the left ear within the meaning of 
38 C.F.R. § 3.385.  The veteran does not currently have 
hearing loss with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
of 26 decibels or greater; or speech recognition scores using 
the Maryland CNC Test of less than 94 percent.  In the 
instant appeal, the veteran may sincerely have noticed a 
decreased hearing ability.  Nevertheless, VA regulations 
under 38 C.F.R. § 3.385 as set forth above provide the 
parameters of a recognized hearing loss disability for 
compensation purposes.  Only medical evidence may support 
that.  In the case at hand, the hearing test results for the 
left ear do not meet the qualifications of 38 C.F.R. § 3.385.  

With respect to the right ear, the Board notes that the 
speech recognition score of only 92 is sufficient to be 
considered to be a disability under 38 C.F.R. § 3.385.  
Significantly, however, there is no evidence that such 
hearing loss was present during service.  The veteran's 
service medical records are negative for any signs of hearing 
loss.  On examination for release from active duty in 
November 1987, clinical evaluation of the ears was normal as 
were audiology test results.  A report of medical history 
given by the veteran at that time shows that he denied having 
hearing loss or ear trouble.  In addition, the VA examiner in 
December 2005 offered an opinion which weighs against the 
claim as he found that the veteran does not having hearing 
loss due to acoustic trauma during service.  

The report of a VA audiology examination conducted in January 
2004 shows that the examiner found no hearing loss disability 
of the right ear, and did not, therefore, offer any opinion 
as to the etiology of any such hearing loss.  A VA joints 
examination report dated in January 2004 includes a notation 
that the veteran was exposed to loud noise in service and it 
was as likely as not that his hearing deficit was service 
related.  The Board notes, however, that the same joints 
examination report also noted that on examination the 
veteran's ears were normal.  The joints examination report 
does not contain any indication that the joints examiner 
conducted any pure tone threshold tests.  The statement 
regarding the etiology was apparently simply a recounting of 
the history given by the veteran, rather than a supported 
medical opinion.  

The Board has noted that a letter from a "hearing 
specialist" with Miracle Ear dated in December 2001 
indicates that the veteran had reported acoustic trauma in 
service which "could have contributed to his condition."  
However, such an opinion is not sufficient to support the 
claim.  First, the Board notes that the qualifications of the 
hearing specialist are unknown.  Second, an opinion that a 
current disorder could be related to service is not adequate 
to support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding that a physician's statement that a 
service-connected disorder "may or may not" have prevented 
medical personnel from averting the veteran's death was not 
sufficient to support a claim); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).   

Although the veteran has given his own opinion in his 
testimony of November 2006 that he has a hearing loss 
disorder which began during service, the Court has generally 
held that lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board concludes that bilateral hearing loss 
was not incurred in or aggravated by service.

II.  Entitlement To Service Connection For Tinnitus.

The veteran's service medical records are negative for any 
references to tinnitus.  On separation from service in 
November 1987, the veteran gave a medical history in which he 
specifically denied having any ear trouble.  The report of a 
medical examination conducted at that time is likewise 
negative for any references to tinnitus.  

The first evidence of tinnitus is not until many years after 
separation from service.  The evidence is mixed with respect 
to whether any current tinnitus is related to service.  The 
report of a VA audiology examination conducted in January 
2004 shows that the examiner concluded that the veteran's 
reported history of military noise exposure made it more 
likely than not that his tinnitus was initiated by noise 
exposure during service.  Significantly, however, the VA 
audiology examiner in December 2005 concluded that the 
veteran's tinnitus was less likely than not (less than a 
50/50 probability) due to acoustic trauma in service.  In 
explaining his opinion, the examiner noted that a large 
percentage of the population complains of tinnitus without 
any history of definite acoustic trauma, and the service 
medical records showed no evidence for the claimed tinnitus.  
The Board concludes that the latter opinion, which weighs 
against the claim, has higher credibility.  The Board notes 
that the VA opinion of December 2005 is more consistent with 
the contemporaneous service medical records which are 
negative for any complaints of tinnitus.  Therefore, the 
Board finds that tinnitus was not present during service and 
the currently claimed tinnitus did not develop as a result of 
any incident during service, to include exposure to noise.  
Accordingly, the Board concludes that tinnitus was not 
incurred in or aggravated by service.  

III.  Entitlement To Service Connection For Bilateral 
Varicose Veins.

In a written statement dated in December 2001, the veteran 
reported that when running in service on the deck of a ship 
wearing combat boots, he noticed a lump on the right leg just 
to the left of his kneecap.  He stated that this was a 
varicose vein which grew larger and more pronounced, and now 
causes extreme pain from his groin to his ankle.  The veteran 
gave testimony to this affect during the hearing held in 
November 2006.  He also presented a witness statement from 
another serviceman which is to the effect that the veteran 
had varicose veins in service.  

The veteran's service medical records, however, are negative 
for any references to varicose veins.  The report of a 
medical examination conducted in November 1987 for the 
purpose of separation from service shows that clinical 
evaluation of the lower extremities was normal.  Examination 
of the vascular system was negative for varicosities.  

The Board is of the opinion that the contemporaneous service 
medical records which weigh against the claim have greater 
probative value than the testimony and statements from a 
fellow serviceman many years later.  Neither the veteran or 
his fellow serviceman appear to have special medical training 
and while they may be competent to testify to something they 
may have seen, they are not shown to be competent to provide 
a diagnosis of varicose veins nor provided the medical nexus 
opinion and bases for same required to grant the benefit 
sought.  

Although a private medical treatment record dated in November 
2006 reflects that the veteran gave a history which placed 
the date of onset of the veins as having been in service, 
that record does not provide any substantial support for the 
claim.  See LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
Although that record contains a notation by the treating 
physician that the veteran's varicose veins "may be due to 
some minor trauma during his military training," such an 
equivocal opinion is not sufficient to support the claim.  

For the foregoing reasons, the Board finds that bilateral 
varicose veins were not present during service and did not 
develop as a result of any incident during service.  
Accordingly, the Board concludes that bilateral varicose 
veins were not incurred in or aggravated by service.   


ORDER

1.  Service connection for hearing loss is denied.

2.  Service connection for tinnitus is denied.

3.  Service connection for bilateral varicose veins is 
denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


